Exhibit 10.4
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is effective as of the 30th day of June,
2008, by and between Jeffrey G. Park (“Executive”) and SXC Health Solutions
Corporation and its subsidiary, SXC Health Solutions, Inc. (collectively, the
“Company”).
RECITALS
A. The Company desires to continue to employ Executive under the terms and
conditions set forth in this Agreement and Executive desires to continue to be
employed by the Company under the terms and conditions set forth in this
Agreement.
B. Immediately prior to the effective date of this Agreement, Executive was
employed as the Company’s Senior Vice President and Chief Financial Officer.
Effective June 30, 2008, Executive became the Company’s Executive Vice President
and Chief Financial Officer. This Agreement memorializes certain terms and
conditions of Executive’s employment with the Company as its Executive Vice
President and Chief Financial Officer.
C. Executive acknowledges that as a member of the Company’s senior management
team (“Senior Executive Team”), he is one of the persons charged with
responsibility for the implementation of the Company’s business plans, and that
Executive is one of only a few employees who will have regular and complete
access to various confidential and/or proprietary information relating to the
Company. Further, Executive acknowledges that his covenants to the Company
hereinafter set forth, specifically including but not limited to his covenant
not to engage in competition with the Company, are being made in partial
consideration of the Company’s willingness to continue to employ Executive under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Executive furnishes the Company with, among other things, certain
covenants of Executive, including Executive’s covenant not to compete with the
businesses of the Company for a reasonable period of time.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive to serve as the Company’s Executive
Vice President and Chief Financial Officer, and Executive hereby accepts such
employment, and agrees to perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner.

 

 



--------------------------------------------------------------------------------



 



1.2 Duties. Executive shall be the Company’s Executive Vice President and Chief
Financial Officer, and shall participate as a member of the Company’s Senior
Executive Team. Executive shall report to the Company’s President and Chief
Executive Officer.. Executive shall perform his duties under this Agreement at
the Company’s facilities in Lisle, Illinois or any subsequent location of the
Company’s primary administrative operations.
1.3 Exclusive Employment. While employed by the Company hereunder, Executive
covenants to the Company that he will devote his entire business time, energy,
attention and skill to the Company (except for permitted vacation periods and
periods of illness or other incapacity), and use his good faith best efforts to
promote the interests of the Company. The foregoing shall not be construed as
prohibiting Executive from spending such time as may be reasonably necessary to
attend to his personal affairs and investments so long as such activities do not
conflict or interfere with Executive’s obligations and/or timely performance of
his duties to the Company.
1.4 Executive Representations and Warranties as to Employability. Executive
hereby represents and warrants to the Company that:
(a) The execution, delivery and performance by Executive of this Agreement and
any other agreements contemplated hereby to which Executive is a party do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound;
(b) Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Executive has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);
(c) Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms; and
(d) Executive hereby acknowledges and represents that he has been given the
opportunity to consult with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
PERIOD OF EMPLOYMENT
2.1 Employment Period. Executive’s employment hereunder shall commence on June
30th, 2008, and shall continue hereunder until the date fixed by the provisions
of section 2.2 hereof, subject to the early termination provisions of Article V
hereof (the “Employment Period”).
2.2 Initial Term of Employment Period and Extension Terms. The Employment Period
shall initially continue for a term commencing on the date set forth in section
2.1, above, and ending on June 29, 2011 (the “Initial Term”). The Employment
Period shall be automatically extended for successive one (1) year periods
following the expiration of the Initial Term (each period being hereinafter
referred to as an “Extension Term”) upon the same terms and conditions provided
for herein unless either party provides the other party with advance written
notice of its or Executive’s intention not to extend the Employment Period;
provided, however, that such notice must be delivered by the non-extending party
to the other party not later than sixty (60) days prior to the expiration of the
Initial Term or any Extension Term, as the case may be. If the Employment Period
is not extended as a result of notice to Executive by the Company, and
Executive’s employment with the Company terminates as a result thereof, then
Executive’s termination shall be a treated as a Termination by the Company
without Cause for purposes of section 5.2 hereof.
ARTICLE III
COMPENSATION
3.1 Annual Base Compensation. During the Employment Period the Company shall pay
to Executive an annual base salary in the amount of Three Hundred Five Thousand
and 00/100 Dollars ($305,000.00) (the “Annual Base Compensation”). The Annual
Base Compensation shall be paid in regular installments in accordance with the
Company’s regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Executive’s Annual Base Compensation
shall be reviewed annually by the Compensation Committee of the Company’s Board
of Directors, which shall make a recommendation for possible salary
modifications subject to approval by the Company’s Board of Directors, and any
such modified amount shall become the Annual Base Compensation hereunder.
3.2 Executive Performance Bonus. In respect of each calendar year falling within
the Employment Period, Executive shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Executive’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at eighty percent
(80%) of Executive’s Annual Base Compensation (“Target Incentive Compensation
Bonus”) and capped at one hundred fifty percent (150%) of Executive’s Annual
Base Compensation with the specific percentage determined by the Company’s Board
of Directors after the close of the Company’s fiscal year (December 31). The
Incentive Compensation Bonus, if any, shall be paid to Executive at the same
time other members of the Senior Executive Team are paid their respective
incentive compensation bonuses, which shall be in no event later than the
March 15 following the close of the Company’s fiscal year. If Executive’s
employment terminates as a result of a Termination for Cause or a resignation,
then no Incentive Compensation Bonus shall be paid to Executive for the calendar
year in which the termination occurred. To the extent practicable, the Company’s
Board of Directors will notify Executive of Executive’s performance objectives
for the year in January of that year.

 

3



--------------------------------------------------------------------------------



 



3.3 Expenses. During the Employment Period, Executive shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Executive’s duties for the Company, including reasonable travel-related
expenses, upon submission of all receipts and accounts with respect thereto, and
approval by the Company thereof, in accordance with the then current business
expense reimbursement policies of the Company.
3.4 Vacation. Executive shall be entitled to accrue over the course of the
calendar year paid vacation time in accordance with the Company’s then current
vacation policy.
3.5 Insurance. The Company shall provide Executive with the following insurance
benefits during the Employment Period:
a. Dental, vision and supplemental health insurance in accordance with the terms
and conditions of the applicable plans and Company policies then in effect.
b. A term life insurance policy with a death benefit in the amount of 2.5 times
Executive’s Annual Base Compensation in accordance with the applicable plans and
Company policies then in effect, subject to a maximum death benefit of
$500,000.00.
c. Additional Executive Group Life Insurance in the amount of $500,000.00
(contingent upon insurance company approval).
d. Accidental death and dismemberment insurance in accordance with the
applicable plans and Company policies then in effect.
e. Short and long-term disability insurance in accordance with the applicable
plans and Company policies then in effect.
3.6 Retirement Plan. Executive shall be eligible to participate in the Company’s
deferred compensation plans, including its 401(k) plan.
3.7 Grant of Stock Options/Existing Stock.
a. In addition to and not in lieu of any stock options previously granted to
Executive, on or around August 10, 2008, following the black out period related
to the meeting of the Board of Directors scheduled around that date (“Board
Meeting”), Executive shall be granted options (“Options”) to purchase 25,000
shares of common stock of the Company. The Options are subject to the Company’s
Stock Option Plan then in operation at the time they are granted as may be
amended from time to time. The Options shall be granted at an exercise price
equal to the fair market value of a share of Company common stock as defined by
the plan document. The options shall vest in one-fourth increments annually on
the anniversary of the grant date, becoming fully vested four years after the
grant date. Other than as discussed in Section 5.2(f) of this Agreement, the
options shall expire five (5) years from the grant date.
b. Upon termination of Executive’s employment due to a Termination by the
Company without Cause, Termination due to Death or Total Disability, or a
Termination Arising Out of a Change of Control, all unvested options shall
immediately vest. For clarification, no previously unvested Options shall vest
if Executive’s employment with the Company terminates due to Resignation by
Executive or Termination by the Company for Cause.

 

4



--------------------------------------------------------------------------------



 



3.8 Stock Option Plan. Executive shall be permitted to participate in the
Company’s Stock Option Plan in the same manner as the Company’s other Senior
Executive Team members, with future annual grants based on Executive’s
performance as determined by the Company’s Board of Directors.
3.9 Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.
3.10 Vehicle Allowance. Executive shall receive a monthly payment of Five
Hundred and 00/100 Dollars ($500.00) for Executive’s use of a personal
automobile for business use (“Vehicle Allowance”). The Vehicle Allowance shall
be subject to all required federal, state and local withholding.
ARTICLE IV
COVENANTS OF EXECUTIVE
4.1 Covenants Regarding Developments. Executive agrees as follows with regard to
any developments that relate to the Company’s business or Confidential and
Proprietary Information, or that Executive conceives, makes, develops or
acquires, including, but not limited to, any trade secrets, discoveries,
inventions, improvements, ideas, programs, formulas, diagrams, designs, plans
and drawings, whether or not reduced to writing, patented, copyrighted or
trademarked (“Developments”):
(a) Executive shall promptly and fully disclose all Developments to the Company,
and shall prepare, maintain, and make available to the Company adequate and
current written records of such Developments and all modifications, research,
and studies made or undertaken by Executive with respect thereto.
(b) All Developments and related records shall become and remain the exclusive
property of the Company and, to the extent Executive has any rights thereto,
Executive hereby assigns all such rights, title, and interest to the Company.
(c) Upon request by the Company, Executive, at any time, whether during or after
Executive’s employment by the Company, shall execute, acknowledge and deliver to
the Company all assignments and other documents which the Company deems
necessary or desirable to: (i) vest the Company with full and exclusive right,
title, and interest to such Developments, and (ii) enable the Company to file
and prosecute an application for, or acquire, maintain or enforce, all letters
of patent, trademark registrations, and copyrights covering such Developments.
(d) The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Executive’s own time, unless the Developments: (i) relate to the Company’s
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Executive for the Company.

 

5



--------------------------------------------------------------------------------



 



4.2 Ownership and Covenant to Return Documents, etc. Executive agrees that all
Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Executive
by the Company or are prepared, compiled or otherwise acquired by Executive
during the Employment Period, shall be the sole and exclusive property of the
Company. Executive shall not, except for the use of the Company, use, copy or
duplicate any of the aforementioned documents or objects, nor remove them from
the facilities of the Company, nor use any information concerning them except
for the benefit of the Company, either during the Employment Period or
thereafter. Executive agrees that he will deliver all of the aforementioned
documents and objects that may be in his possession to the Company on the
termination of his employment with the Company, or at any other time upon the
Company’s request.
4.3 Nondisclosure Covenant. Executive recognizes that by virtue of Executive’s
employment with the Company, Executive will be granted otherwise prohibited
access to trade secrets and other confidential and proprietary information that
is not known to its competitors or within the industry generally, that was
developed by the Company over a long period of time and/or at substantial
expense, and which is confidential in nature or otherwise of great competitive
value to the Company. This information (“Confidential and Proprietary
Information”) includes, but is not limited to, the Company’s trade secrets;
information relating to the Company’s production practices and methods of doing
business; sales, marketing, and service strategies, programs, and procedures;
contract expiration dates, customers and prospective customers, including, but
not limited to, their particularized requirements and preferences, and the
identity, authority, and responsibilities of their key contact persons; payment
methods; service and product costs; profit margins and minimally acceptable
profit margins; pricing structures and incentive plans; vendors; financial
position and business plans; marketing plans; computer programs and databases;
research projects; new product and service developments; and any other
information of the Company or any of its vendors or customers that the Company
informs Executive, or which Executive should know by virtue of his position or
the circumstances in which he learned it, is to be kept confidential.
Confidential and Proprietary Information does not include information that is
(i) in the public domain (except as a result of a breach of this Agreement or
Executive’s obligations under a statutory or common law obligation) or
(ii) obtained by Executive from a third party subsequent to the termination of
Executive’s employment with the Company (except where the third party obtains
the information in violation of a contractual obligation, a statutory or common
law obligation). Executive agrees that during the Employment Period and at all
times thereafter (a) Executive will not disclose, use or permit others to use
any Confidential and Proprietary Information, or otherwise make use of any of it
for his own purposes or the purposes of another, except as required in the
course of his employment for the benefit of the Company or as required by law,
and (b) Executive will take all reasonable measures, in accordance with the
Company’s policies, procedures, and instructions, to protect the Confidential
and Proprietary Information from any accidental or unauthorized disclosure or
use.

 

6



--------------------------------------------------------------------------------



 



4.4 Noninterference Covenant. Executive agrees that during the Employment Period
and for the twelve (12) month period thereafter (“Restricted Period”), he will
not, for any reason, directly or indirectly solicit, hire, or otherwise do any
act or thing which may induce any other employee of the Company (who is employed
by the Company at the end of Executive’s employment with the Company) to leave
the employ of the Company.
4.5 Covenant of Nonsolicitation of Customers. Executive acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Executive’s employment. Accordingly,
Executive agrees that during the Restricted Period, Executive will not:
(a) directly or indirectly, solicit or accept business from, or provide products
or services to, any Customer, where such business, products or services would be
competitive with the Company’s business, products or services as described in
Section 4.6, or (b) do any act or thing which may interfere with or adversely
affect the relationship (contractual or otherwise) of the Company with any
Customer or vendor of the Company or induce any such Customer or vendor to cease
doing business with the Company. For purposes of this paragraph, the term
“Customer” means (i) a customer of the Company to which Executive sold or
provided the Company’s products or services at any time during the two (2) year
period immediately preceding the termination of Executive’s employment, (ii) any
entity for which Executive orchestrated, developed, supervised, coordinated or
participated in marketing strategy, marketing plans and marketing campaigns on
behalf of the Company at any time during the two (2) year period immediately
preceding the termination of Executive’s employment, or (iii) any entity as to
which Executive acquired Confidential and Proprietary Information at any time
during Executive’s employment with the Company.
4.6 Covenant Not to Compete. Executive expressly acknowledges that (i) the
Company is and will be engaged in the business of providing pharmacy benefit
management services and healthcare transaction processing services and
information technology solutions to the pharmaceutical industry, including
without limitation: (x) pharmacy benefits services and analytics software and
related ASP services, including claims processing, pharmacy networks, data
warehousing and information analysis, rebate contracting and formulary
management, clinical initiatives, mail order pharmacy services, specialty
pharmacy services, and consumer web services; (y) pharmacy practice management
and point of sale (POS) systems for retail pharmacy (independents and chains),
institutional/nursing home pharmacy, and high-volume mail order pharmacy; and
(z) specialty pharmacy products and services; (ii) Executive is one of a limited
number of persons who has extensive knowledge and expertise relevant to the
businesses of the Company; (iii) Executive’s performance of his services for the
Company hereunder will afford Executive full and complete access to and cause
Executive to become highly knowledgeable about the Company’s Confidential and
Proprietary Information;

 

7



--------------------------------------------------------------------------------



 



(iv) the agreements and covenants contained in this section 4.6 are essential to
protect the business and goodwill of the Company, because, if Executive enters
into any activities competitive with the businesses of the Company, Executive
will cause substantial harm to the Company; (v) Executive will be exposed to the
Company’s largest customers; (vi) the business territory of the Company at the
time this Agreement was entered into constitutes the United States and Canada
(“Business Territory”); and (vii) Executive’s covenants to the Company set forth
in this section 4.6 are being made in consideration of the Company’s willingness
to employ him. Accordingly, Executive hereby agrees that during the Restricted
Period, Executive shall not, within the Business Territory, directly or
indirectly own any interest in, invest in, lend to, borrow from, manage,
control, participate in, consult with, become employed by, render services to,
or in any other manner whatsoever engage in, any business which is competitive
with any business actively being engaged in by the Company or actively (and
demonstrably) being considered by the Company for entry into on the date of the
termination of Executive’s employment with the Company. The preceding to the
contrary notwithstanding, Executive shall be free to make investments in the
publicly traded securities of any corporation, provided that such investments do
not amount to more than 1% of the outstanding securities of any class of such
corporation.
4.7 Remedies for Breach. Executive recognizes that the rights and privileges
granted to Executive by this Agreement, and Executive’s corresponding covenants
to the Company, are of a special, unique, and extraordinary character, the loss
of which cannot reasonably or adequately be compensated for in damages in any
action at law or through the offset or withholding of any monies to which
Executive might be entitled from the Company. Accordingly, Executive understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Executive also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
ARTICLE V
TERMINATION
5.1 Termination and Triggering Events. Notwithstanding anything to the contrary
elsewhere contained in this Agreement, the Employment Period shall terminate at
the expiration of the Initial Term or any Extension Term upon notice as provided
in section 2.2, or prior to the expiration of the Initial Term or any Extension
Term upon the occurrence of any of the following events (hereinafter referred to
as “Triggering Events”): (a) Executive’s death; (b) Executive’s Total
Disability; (c) Executive’s Resignation; (d) Termination by the Company for
Cause; (e) Termination by the Company without Cause; or (f) Termination Arising
Out of a Change of Control.

 

8



--------------------------------------------------------------------------------



 



5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions of
section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
(a) Death or Total Disability. If the Triggering Event was Executive’s Death or
Total Disability, then Executive shall be entitled to receive (i) Executive’s
Annual Base Compensation and accrued but unpaid vacation through the date
thereof; and (ii) payment of a Executive’s Incentive Compensation Bonus for the
year in which the termination occurred, if any, pro rated to Executive’s date of
termination.
(b) Resignation or Termination by the Company for Cause. If the Triggering Event
was Executive’s Resignation or a Termination by the Company for Cause, then
Executive shall be entitled to receive Executive’s Annual Base Compensation and
accrued but unused vacation time through the date of the Triggering Event, and
to continue to participate in the Company’s executive welfare plans and programs
(including, without limitations, health insurance plans) through the date of the
Triggering Event and, thereafter, only to the extent permitted under the terms
of such plans and programs.
(c) Termination by Company without Cause.. If the Triggering Event was a
Termination by the Company without Cause (that is not a Termination Arising Out
of a Change of Control), then Executive shall be entitled to receive
(i) Executive’s Annual Base Compensation and accrued but unpaid vacation through
the date thereof; (ii) payment of Executive’s Target Incentive Compensation
Bonus for the year in which the termination occurred, if any, pro rated to
Executive’s date of termination (payable at the same time other members of the
Senior Executive Team are paid their respective incentive compensation bonuses);
and (iii) the Severance Benefit. Executive shall receive the benefits provided
in subsections 5.2(c)(ii) and (iii) within thirty (30) days of Executive signing
a Separation Agreement and General Release similar to that attached hereto as
Exhibit A.
(d) Termination Arising Out of a Change of Control. If the Triggering Event was
a Termination Arising Out of a Change of Control, then Executive shall be
entitled to receive (i) Executive’s Annual Base Compensation and accrued but
unpaid vacation through the date thereof; (ii) payment of Executive’s Target
Incentive Compensation Bonus for the year in which the termination occurred, if
any, pro rated to Executive’s date of termination (payable at the same time
other members of the Senior Executive Team are paid their respective incentive
compensation bonuses); and (iii) the Change of Control Severance Benefit.
Executive shall receive the benefits provided in subsections 5.2(d)(ii) and
(iii) in a single sum payable on the six (6) month anniversary of the Triggering
Event (or, if earlier, upon the death of the Executive, pursuant to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code"), contingent on
Executive signing a Separation Agreement and General Release similar to that
attached hereto as Exhibit A.
(e) Cessation of Entitlements and Company Right of Offset. Except as otherwise
expressly provided herein, all of Executive’s rights to salary, benefits, and
bonuses hereunder (if any) which would otherwise accrue after the termination of
the Employment Period shall cease upon the date of such termination. The Company
may offset any loans, cash advances or fixed amounts which Executive owes the
Company against any amounts it owes Executive under this Agreement.

 

9



--------------------------------------------------------------------------------



 



(f) Treatment of Options. Executive shall exercise any vested options, including
without limitation, any vested Options granted under this Agreement within
ninety (90) days from date of the termination of his employment or those options
shall expire.
(g) No Duplication of Benefits. For clarification, Executive shall receive
benefits under only one subsection 5.2(a) through 5.2(d) of this Agreement.
For further clarity, the payments provided for in subsections 5.2(b), 5.2(c),
and 5.2(d) of this Agreement will not be subject to any reduction or
elimination, except as provided by subsection 5.2(e), or if Executive breaches
any of his obligations under Article IV of this Agreement, but will not be
reduced should Executive obtain alternative employment in accord with
Article IV.
5.3 Survival of Certain Obligations. The provisions of Articles IV and VI shall
survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.
5.4 Definitions. For purposes of Article V, the following definitions apply:
(a) “Change of Control Severance Benefit” means:
(1) A lump-sum payment, less required tax withholding, equal totwo (2) times
Executive’s Annual Base Compensation at the time of the termination of
Executive’s employment;
(2) Two (2) times the Target Incentive Compensation Bonus (not pro rated) for
the year in which Executive’s employment terminated.
(3) Payment of the COBRA insurance continuation benefit on behalf of Executive,
his spouse and their eligible dependents for eighteen (18) months following the
termination of Executive’s employment; provided, the necessary elections are
made by Executive, his spouse and their dependents and Executive, his spouse and
their dependents remain eligible to receive COBRA insurance continuation
benefits; and
(4) Outplacement services for up to twelve (12) months following the effective
date of the termination of Executive’s employment with the Company through an
outplacement firm selected by Executive and approved by the Compensation
Committee of the Company’s Board of Directors.
(b) “Resignation” means a voluntary termination of Executive’s employment with
the Company.

 

10



--------------------------------------------------------------------------------



 



(c) “Severance Benefit” means:
(1) A lump-sum payment, less required tax withholding, equal to two (2) times
Executive’s Annual Base Compensation at the time of the termination of
Executive’s employment;
(2) Two (2) times the Target Incentive Compensation Bonus (not pro rated) for
the year in which Executive’s employment terminated.
(3) Payment of the COBRA insurance continuation benefit on behalf of Executive,
his spouse and their eligible dependents for eighteen (18) months following the
termination of Executive’s employment; provided, the necessary elections are
made by Executive, his spouse and their dependents and Executive, his spouse and
their dependents remain eligible to receive COBRA insurance continuation
benefits; and
(4) Outplacement services for up to twelve (12) months following the effective
date of the termination of Executive’s employment with the Company through an
outplacement firm selected by Executive and approved by the Compensation
Committee of the Company’s Board of Directors.
(d) A “Termination Arising Out of a Change of Control” occurs when Executive
resigns or if Executive is subject to a Termination by the Company for Cause or
a Termination by the Company without Cause within twelve (12) months of a
“Change of Control,” which shall be defined under this Agreement to mean any of
the following occurrences:
(i) Any person, other than SXC Health Solutions Corporation or an employee
benefit plan of SXC Health Solutions Corporation, acquires directly or
indirectly the Beneficial Ownership (as defined in section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corporation and becomes, immediately after and as a result of
such acquisition, directly or indirectly, the Beneficial Owner of voting
securities representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health Solutions Corporation;
(ii) The shareholders of SXC Health Solutions Corporation approve a merger,
consolidation, recapitalization, or reorganization of SXC Health Solutions
Corporation, a reverse stock split of outstanding voting securities, or
consummation of any such transaction if shareholder approval is not sought or
obtained, other than any such transaction that would result in at least 75% of
the total voting power represented by the voting securities of the surviving
entity outstanding immediately after, and as a result of such transaction, being
Beneficially Owned by at least 75% of the holders of outstanding voting
securities of SXC Health Solutions Corporation immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

 

11



--------------------------------------------------------------------------------



 



(iii) The shareholders of SXC Health Solutions Corporation approve a plan of
complete liquidation of SXC Health Solutions Corporation or SXC Health
Solutions, Inc. or an agreement for the sale or disposition by SXC Health
Solutions Corporation of all or a substantial portion of assets (i.e., 50% or
more) of the total assets of SXC Health Solutions Corporation or SXC Health
Solutions, Inc.
(e) “Termination by the Company for Cause” means termination by the Company of
Executive’s employment for:
(i) The failure of Executive to comply with any of the material provisions of
this Agreement, other than an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by Executive within thirty (30) days
after receipt of written notice thereof given by the Company;
(ii) A conviction of Executive by a court of competent jurisdiction of a felony;
(iii) The refusal, failure, or neglect of Executive to perform his duties under
this Agreement in a manner that is materially detrimental to the business or
reputation of the Company unless remedied by Executive within thirty (30) days
after receipt of written notice thereof given by the Company; provided, however,
that termination by the Company because of Executive’s poor performance of his
job duties shall not constitute a Termination by the Company for Cause;
(iv) The engagement by Executive in illegal, unethical or other wrongful conduct
that is materially detrimental to the business or reputation of the Company; or
(v) The pursuit by Executive of interests that are materially adverse to the
Company unless remedied by Executive within thirty (30) days after receipt of
written notice thereof given by the Company.
(f) “Termination by the Company without Cause” means a termination of
Executive’s employment by the Company which is not a Termination by the Company
for Cause.
(g) “Total Disability” means Executive’s inability, because of illness, injury
or other physical or mental incapacity, to perform Executive’s duties hereunder
(as determined by the Board in good faith) for a continuous period of one
hundred eighty (180) consecutive days, or for a total of one hundred eighty
(180) days within any three hundred sixty (360) consecutive day period, in which
case such Total Disability shall be deemed to have occurred on the last day of
such one hundred eighty (180) day or three hundred sixty (360) day period, as
applicable.

 

12



--------------------------------------------------------------------------------



 



ARTICLE VI
GENERAL
6.1 Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Illinois without regard to any choice of law or conflicts of law
rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Executive may become a resident of
a different state.
6.2 Binding Effect. The Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and Executive and Executive’s
executors, administrators, personal representatives and heirs.
6.3 Assignment. Executive expressly agrees for Executive and on behalf of
Executive’s executors, administrators and heirs, that this Agreement and
Executive’s obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Executive,
Executive’s executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Executive.
6.4 Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Executive by the Company, other than any equity grant agreements
previously entered into between Executive and the Company.
6.5 Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.
6.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive. The waiver by Executive of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
6.7 Venue, Jurisdiction, Etc. Executive hereby agrees that any suit, action or
proceeding relating in any way to this Agreement shall be brought and enforced
in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or in the
District Court of the United States of America for the Northern District of
Illinois, Eastern Division, and in either case Executive hereby submits to the
jurisdiction of each such court. Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Executive is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Executive consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Executive at Executive’s address listed in the
business records of the Company. Executive and the Company do each hereby waive
any right to trial by jury, Executive or it may have concerning any matter
relating to this Agreement.

 

13



--------------------------------------------------------------------------------



 



6.8 Indemnification of Executive. Executive is hereby entitled to
indemnification for Executive’s acts or omissions in Executive’s capacity as an
executive or officer of the Company or member of the Company’s Board of
Directors to the same extent as other members of the Senior Executive Team and
Board of Directors and in the manner provided by the Company’s bylaws. In
addition to, and notwithstanding the foregoing, the Company shall indemnify
Executive within ten (10) days of the Company receiving evidence satisfactory to
the Company’s Board of Directors of a liability or expense covered by section
6.8 of this Agreement (“Indemnification Claim”); provided, the Company shall
have the right to assume, at its own expense, the defence of any liability or
expense giving rise to the Indemnification Claim. The provisions of this
Section 6.8 shall survive the termination of this Agreement for any reason.
6.9 Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in his capacity as an officer and member of the Company’s
Board of Directors. The adequacy of the directors and officers liability
insurance coverage shall be determined annually by the Board of Directors in its
reasonable discretion.
6.10 Tax Provisions.
(a) Compliance With Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts payable or benefits provided hereunder in a taxable year that is prior
to the taxable year or years in which such amounts or benefits would otherwise
actually be distributed, provided or otherwise made available to Executive. This
Agreement shall be construed, administered, and governed in a manner consistent
with this intent. Any provision that would cause any amount payable or benefit
provided under this Agreement to be includable in the gross income of Executive
under Code section 409A(a)(1) shall have no force and effect unless and until
amended to cause such amount or benefit to not be so includable (which amendment
shall be mutually agreed upon by the parties in good faith and may be
retroactive to the extent permitted by Code section 409A). In particular, to the
extent Executive becomes entitled to receive a payment or a benefit upon an
event that does not constitute a permitted distribution event under Code section
409A(a)(2), then notwithstanding anything to the contrary in this Agreement,
such payment or benefit will be made or provided to Executive on the earlier of
(i)the date which is 6 months after the effective date of Executive’s separation
from service with Company, or (ii) the date of Executive’s death. Any reference
in this Agreement to Code section 409A shall also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

14



--------------------------------------------------------------------------------



 



(b) Compliance With Section 162(m) of the Code. Notwithstanding anything herein
to the contrary, if the Company reasonably anticipates that the deduction of any
payment to Executive hereunder will be limited or eliminated by the application
of Code section 162(m), which generally limits the deduction of compensation
paid by public corporations in excess of $1 million annually to certain
executives, the payment of such amount shall be delayed until the earliest date
at which the Company reasonably anticipates that the deduction of the payment
would not be limited or eliminated by the application of Code section 162(m).
(c) Excise Taxes Under Sections 280G and 4999 of the Code. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that Executive shall become entitled to payments and/or benefits provided by
this Agreement or any other amounts in the “nature of compensation” (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company or any affiliate, any person whose actions result in
a change of ownership or effective control of the Company covered by section
280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control of the Company (a
“Payment”) that would be subject to the excise tax imposed by section 4999 or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
6.11 Legal Fees. Executive shall be entitled to be reimbursed for reasonable
legal fees and expenses Executive incurs in the negotiation of this Agreement,
up to a maximum of Ten Thousand and 00/100 Dollars ($10,000) and for the good
faith enforcement of any of the terms of this Agreement. Reasonable legal fees
and expenses incurred for the good faith enforcement of any of the terms of this
Agreement shall be reimbursed on an “as incurred” basis; provided the Company
shall have the right to review documentation from Executive’s legal counsel
sufficient to establish the reasonableness and appropriateness of the claimed
reimbursement. The review contemplated by the prior sentence may be accomplished
through a review process overseen by a neutral third party with such process and
neutral third party agreed to by Executive and the Company and paid for by the
Company, and the parties shall stipulate that the third party review process
will not have an adverse effect on the ability of either the Executive or the
Company to maintain any attorney-client communication or work product privilege.
6.12 Severability. If any portion of this Agreement shall be for any reason
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.

 

15



--------------------------------------------------------------------------------



 



6.13 Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in the construction of the provisions hereof.
6.14 Notices. All notices under this Agreement shall be in writing and shall be
deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent by certified or
registered mail, postage prepaid, return receipt requested to the recipient at
the address indicated below or otherwise subsequently provided by one party to
the other party:
Notices to Executive:
Jeffrey G. Park
2108 Primrose Lane
Naperville, Illinois 60565
Notices to Company:
SXC Health Solutions, Inc.
Attn: Terrence C. Burke
2441 Warrenville Road, Suite 610
Lisle, Illinois 60532-3642
With Copies to:
Larry Zanger, Esq.
Holland & Knight LLP
131 South Dearborn, 30th Floor
Chicago, Illinois 60603
6.15 Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same agreement.

                      COMPANY:   EXECUTIVE:   SXC HEALTH SOLUTIONS CORPORATION
and SXC HEALTH SOLUTIONS, INC.            
 
                    By:   /s/ Mark Thierer   8/5/08   /s/ Jeffrey Park  
8/5/08                   Mark Thierer
President and CEO   Date   Jeffrey Park   Date     

 

16



--------------------------------------------------------------------------------



 



EXHIBIT A
To Employment Agreement
Between Jeffrey Park and
SXC Health Solutions Corporation and SXC Health Solutions, Inc.
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This Confidential Separation Agreement and General Release (“Agreement”) is
entered into by and between Jeffrey Park, an individual (“Executive”), and SXC
Health Solutions Corporation and its subsidiary, SXC Health Solutions, Inc.
(collectively, the “Company”):
1. Termination of Employment. Executive acknowledges that Executive’s employment
with the Company terminated effective                       _____, 200__.
2. Compensation owed. Executive acknowledges receipt of all compensation
(including, but not limited to, any and all overtime, commission, bonus payments
and all other benefits except accrued but unused vacation time) due from the
Company through the payroll period immediately prior to                     
 ____, 200__. Executive and the Company acknowledge that Executive will receive
a lump-sum payment equal to any final compensation (including Executive’s
accrued but unused vacation time of                      (_____) days) accrued
but not yet paid to Executive on the Company’s next regular payday.
3. Separation Benefit: Subject to the provisions of this Agreement, the Company
will pay Executive the benefits set forth in Article V, Subsection 5.2(c) [or
(d)] [or (e)](ii) and (iii) of Executive’s Employment Agreement with the Company
(“Separation Benefit”), and at the time set forth in the Employment Agreement.
The Separation Benefit does not constitute nor is it intended to be any form of
compensation to Executive for any services to the Company.
4. Consideration. Executive acknowledges that Executive would not be entitled to
the Separation Benefit provided for in paragraph 3 above in the absence of
Executive’s signing of this Agreement, that the Separation Benefit constitutes a
substantial economic benefit to Executive, and that it constitutes good and
valuable consideration for the various commitments undertaken by Executive in
this Agreement.
5. Parties Released. For purposes of this Agreement, the term “Releasees” means
the Company, its past and present parents, subsidiaries, divisions, and
affiliated companies; their respective predecessors, successors, assigns,
benefit plans, and plan administrators; and their respective past and present
shareholders, directors, trustees, officers, employees, agents, attorneys and
insurers.

 

 



--------------------------------------------------------------------------------



 



6. General Release. Executive, for and on behalf of Executive and each of
Executive’s personal and legal representatives, heirs, devisees, executors,
successors and assigns, hereby acknowledges full and complete satisfaction of,
and fully and forever waives, releases, acquits, and discharges Releasees from
any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referred to as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Executive holds as of the date Executive signs this Agreement,
or at any time previously held against Releasees, or any of them, arising out of
any matter whatsoever (with the exception of breaches of this Agreement). This
General Release specifically includes, but is not limited to, any and all
Claims:
(a) Arising out of or in any way related to Executive’s employment with the
Company, or the termination of his employment;
(b) Arising out of or in any way related to any contract or agreement between
Executive and the Company;
(c) Arising under or based on the Equal Pay Act of 1963; Title VII of the Civil
Rights Act of 1964, as amended; section 1981 of the Civil Rights Act of 1866;
the Americans With Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act of 1938; the National Labor Relations Act;
the Worker Adjustment and Retraining Notification Act of 1988; Employee
Retirement Income Security Act of 1974 (ERISA) (excepting claims for vested
benefits, if any, to which Executive is legally entitled thereunder); the
Illinois Constitution; the Illinois Wage Payment and Collection Act; the
Illinois Minimum Wage Law, the Illinois Human Rights Act; and the Illinois
Whistleblower Act;
(d) Arising under or based on the Age Discrimination in Employment Act of 1967
(ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA), and
alleging a violation thereof based on any action or failure to act by Releasees,
or any of them, at any time prior to the effective date of this Agreement; and
(e) Arising out of or in any way related to any federal, state, county or local
constitutional provision, law, statute, ordinance, decision, order, policy or
regulation prohibiting employment discrimination, providing for the payment of
wages or benefits, providing for a paid or unpaid leave of absence; otherwise
creating rights or claims for employees , including, but not limited to, any and
all claims alleging breach of public policy, whistleblowing, retaliation, the
implied obligation of good faith and fair dealing; any express or implied oral
or written contract, handbook, manual, policy statement or employment practice;
or alleging misrepresentation, defamation, libel, slander, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, false imprisonment, assault, battery; fraud,
negligence, or wrongful discharge.
7. Intended Scope of Release. It is the intention of the parties and is fully
understood and agreed by them that this Agreement includes a General Release of
all Claims (with the exception of breaches of this Agreement; Claims that may
not, by statute or other legal authority be released; and Claims for vested
benefits, if any, to which Executive is legally entitled under ERISA), which
Executive holds or previously held against Releasees, or any of them, whether or
not they are specifically referred to herein. No reference herein to any
specific claim, statute or obligation is intended to limit the scope of this
General Release and, notwithstanding any such reference, this Agreement shall be
effective as a full and final bar to all Claims of every kind and nature,
whether known or unknown, suspected or unsuspected, or fixed or contingent,
released in this Agreement.

 

 



--------------------------------------------------------------------------------



 



8. Executive Waiver of Rights. As part of the foregoing General Release,
Executive is waiving all of Executive’s rights to any recovery, compensation, or
other legal, equitable or injunctive relief (including, but not limited to,
compensatory damages, liquidated damages, punitive damages, back pay, front pay,
attorneys’ fees, and reinstatement to employment), from Releasees, or any of
them, in any administrative, arbitral, judicial or other action brought by or on
behalf of Executive in connection with any Claim released in this Agreement.
9. Covenant Not to Sue. In addition to all other obligations contained in this
Agreement, Executive agrees that Executive will not initiate, bring or prosecute
any suit or action against any of Releasees in any federal, state, county or
municipal court, with respect to any of the Claims released in this Agreement.
Notwithstanding the forgoing, nothing in this Agreement shall preclude Executive
from bringing suit to challenge the validity or enforceability of this Agreement
under the Age Discrimination in Employment Act as amended by the Older Workers
Benefit Protection Act.
10. Remedies for Breach. If Executive, or anyone on Executive’s behalf,
initiates, brings or prosecutes any suit or action against Releasees, or any of
them, in any federal, state, county or municipal court, with respect to any of
the Claims released in this Agreement (except to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act), or if Executive
breaches any of the terms of this Agreement, then Executive shall be liable for
the payment of all damages, costs and expenses (including attorneys’ fees)
incurred by Releasees, or any of them, in connection with such suit, action or
breach.
11. No Admission of Liability. Nothing in this Agreement constitutes or shall be
construed as an admission of liability on the part of Releasees, or any of them.
Releasees expressly deny any liability of any kind to Executive, and
particularly any liability arising out of or in any way related to Executive’s
employment with the Company or the termination of Executive’s employment.
12. Post-Employment Covenants.
(a) Executive hereby reaffirms and agrees to abide by all confidentiality and
nondisclosure obligations, nonsolicitation obligations, noncompetition
obligations and any other post-employment obligations to which Executive is
subject under any contract or agreement between Executive and the Company as
well as the Illinois Trade Secrets Act, any other Illinois statute and Illinois
common law.
(b) Executive shall keep confidential the circumstances surrounding the
termination of Executive’s employment with the Company, as well as the existence
of this Agreement and its terms, and agrees that neither he, nor Executive’s
attorneys, nor any of Executive’s agents, shall directly or indirectly disclose
any such matters (other than to the Equal Employment Opportunity Commission, the
Illinois Human Rights Commission, or any other federal, state or local fair
employment practices agency), unless written consent is given by the Company’s
President, or unless required to comply with any federal, state or local law,
rule or order. However, this paragraph will not prohibit Executive from
disclosing the terms of this Agreement to Executive’s attorneys, accountants or
other tax consultants as necessary for the purpose of securing their
professional advice, or in connection with any suit or action alleging a breach
of this Agreement.
(c) Executive agrees that Executive will not access or attempt to access,
directly or indirectly, by any matter whatsoever, the Company’s computer
network, including without limitation, the Company’s e-mail system, the
Company’s electronic document storage and retrieval system, and the Company’s
computer network servers and related equipment.

 

 



--------------------------------------------------------------------------------



 



13. Warranty of Return of Company Property. Executive warrants and acknowledges
that Executive has turned over to the Company all equipment or other property
issued to Executive’s by the Company, along with all documents, notes, computer
files, and other materials which Executive had in Executive’s possession or
subject to Executive’s control, relating to the Company and/or any of its
customers. Executive further warrants and acknowledges that Executive has not
retained any such documents, notes, computer files or other materials (including
any copies or duplicates thereof).
14. Warranty and Covenant of Nondisparagement. Executive (i) warrants that
during the time period between when Executive was notified of the termination of
Executive’s employment with the Company and Executive’s signing of this
Agreement Executive has not made any disparaging remarks about Releasees which
are likely to cause harm to Releasees, collectively or individually, or their
products and services (“Disparaging Remarks”) and (ii) agrees that Executive
shall not make any Disparaging Remarks following Executive’s signing of this
Agreement.
15. Consideration Period. Executive is advised of to consult with an attorney or
other representative of Executive’s choice prior to signing this Agreement.
Executive has a period of twenty-one (21) days within which to consider and
accept the Agreement. This twenty-one (21) day period begins to run from
                      _____, 200_, which Executive acknowledges is the date on
which Executive received a copy of this Agreement (if not earlier). Executive
agrees that any changes or modifications (material or otherwise) made to this
Agreement prior to its execution by Executive shall not restart the twenty-one
(21) day consideration period.
16. Revocation Period. Executive understands that Executive has the right to
revoke this Agreement at any time within seven (7) days after Executive signs it
and that the Agreement shall not become effective or enforceable until this
revocation period has expired without revocation.
17. Resignation of Officer and Director Positions. Executive shall resign from
Executive’s position as an officer and director of the Company effective no
later than the effective date of Executive’s termination of employment with the
Company.

 

 



--------------------------------------------------------------------------------



 



18. Warranty of Understanding and Voluntary Nature of Agreement. Executive
acknowledges that Executive has carefully read and fully understands all of the
provisions of this Agreement; that Executive knows and understands the rights
Executive is waiving by signing this Agreement; and that Executive has entered
into the Agreement knowingly and voluntarily, without coercion, duress or
overreaching of any sort.
19. Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable, such invalidity or unenforceability will not affect
the validity or enforceability of any of the remaining provisions. Furthermore,
any invalid or unenforceable provisions shall be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or,
if such provision cannot under any circumstances be modified or restricted, it
shall be excised from the Agreement without affecting the validity or
enforceability of any of the remaining provisions. The parties agree that any
such modification, restriction or excision may be accomplished by their mutual
written agreement or, alternatively, by disposition of a court or other
tribunal.
20. Entire Agreement/Integration. This Agreement constitutes the sole and entire
agreement between Executive and the Company with respect to the subjects
addressed in it, and supersedes all prior or contemporaneous agreements,
understandings, and representations, oral and written, with respect to those
subjects.
21. No Waiver By the Company. No waiver, modification or amendment of any of the
provisions of this Agreement shall be valid and enforceable unless in writing
and executed by Executive and the Chairman of the Compensation Committee of the
Company’s Board of Directors.
22. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and Executive’s personal and legal
representatives, heirs, devisees, executors, successors and assigns, and the
Company and its successors and assigns.
23. Choice of Law. This Agreement and any amendments hereto shall be governed by
and construed in accordance with the laws of the State of Illinois, without
regard to conflicts of law principles.

                      COMPANY:   EXECUTIVE:   SXC HEALTH SOLUTIONS CORPORATION
and SXC HEALTH SOLUTIONS, INC.            
 
                               Mark Thierer
President and CEO   Date   Jeffrey G. Park   Date

 

 